DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 12/17/2020 for application 16/276669.  Claim 2 is canceled by Applicant.  Claims 1 and 3-20 are examined.
Specification
Amendments to the specification were received.  The amended specification is acceptable.

Drawings
The drawings were received on 12/17/2020.  These drawings are acceptable.
Claim Objections
Claims 12 and 17-18 are objected to because of the following informalities:  
Regarding Claim 12:
The recitation “a pilot fuel passage” (l. 2) is believed to be in error for – the pilot fuel supply passage –.
Regarding Claim 17:
The recitation “a main fuel passage” (l. 2) is believed to be in error for – the main fuel supply passage –.
Regarding Claim 18:
The recitation “the main fuel passage” (l. 2) is believed to be in error for – the main fuel supply passage –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1, 3, 9-11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda 2008/0302105 (hereinafter: "Oda ‘105")
Regarding Claim 1, Oda ‘105 teaches a lean burn fuel injector 1 (Fig. 1) comprising 
a fuel feed arm 18 and a fuel injector head (seen in Fig. 1),
the fuel feed arm 18 having a pilot fuel supply passage F1 extending there-through and a main fuel supply passage F2 extending there-through (Figs. 1 & 3),
the fuel injector head (seen in Fig. 3) having a coaxial arrangement of an inner pilot air-blast fuel injector (A; annotated Fig. 3 of Oda ‘105) and an outer main air-blast fuel injector (B; annotated Fig. 3 of Oda ‘105), the outer main air-blast fuel injector B being arranged coaxially radially outwardly of the inner pilot air-blast fuel injector A (Annotated Fig. 3, below),

    PNG
    media_image1.png
    715
    888
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)
the inner pilot air-blast fuel injector A comprising, in order radially outwardly, a coaxial arrangement of a pilot inner air swirler passage (C; annotated Fig. 3 of Oda ‘105) and a pilot outer air swirler passage (D; annotated Fig. 3 of Oda ‘105), the pilot fuel supply passage F1 being arranged to supply pilot fuel into at least one of the pilot inner air swirler passage C and the pilot outer air swirler passage D, the outer main air-blast fuel injector B comprising, in order radially outwardly, a coaxial arrangement of a main inner air swirler passage (E; annotated Fig. 3 of Oda ‘105) and a main outer air swirler passage (F; annotated Fig. 3 of Oda ‘105), the main fuel supply passage F2 being arranged to supply main fuel into at least one of the main inner air swirler passage E and the main outer air swirler passage F (Annotated Fig. 3, below),

    PNG
    media_image2.png
    798
    1134
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)
a first splitter member 32 being arranged radially between the main inner air swirler passage E and the pilot outer air swirler passage D, the first splitter member 32 having a frusto-conical divergent downstream portion (G; annotated Fig. 3 of Oda ‘105) (Annotated Fig. 3, below),
a second splitter member 3a being arranged radially within and radially spaced from the first splitter member 32, the second splitter member 3a comprising a frusto-conical convergent portion (H; annotated Fig. 3 of Oda ‘105) and a frusto-conical divergent downstream portion (J; annotated Fig. 3 of Oda ‘105), a downstream end (seen in Fig. 3) of the second splitter member 3a being arranged upstream (seen in Fig. 3) of a downstream end of the first splitter member 32 (Annotated Fig. 3, below),

    PNG
    media_image3.png
    798
    1134
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)
a connecting member (K; annotated Fig. 3 of Oda ‘105) that extends radially outward and in an upstream direction (seen in annotated Fig. 3, below) from the downstream end of the second splitter member 3a to the frusto-conical divergent G downstream portion (downstream portrion) of the first splitter member 32 upstream of the downstream end (seen in Fig. 3) of the first splitter member 32 and the frusto-conical divergent J downstream portion (seen in Fig. 3) of the second splitter member 3a and the connecting member K being arranged to form a sharp edge (sharp edge seen at the connection in Fig. 3), the downstream end (seen in Fig. 3) of the second splitter member 3a and the connecting member K are arranged at an angle of 90° or less (angle A) to form the sharp edge (Annotated Fig. 3, below.  Angle A is an angle of 90 degrees)

    PNG
    media_image4.png
    632
    851
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)

Regarding Claim 3, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘105 further teaches
frusto-conical divergent G downstream portion (downstream portion) of the first splitter member 32 and the connecting member K are arranged at an angle of 90° (angle B) and the frusto-conical divergent J downstream portion (seen in Fig. 3) of the second splitter 3a and the connecting member K are arranged at an angle of 90° (angle A) to form the sharp edge (sharp edge seen at the connections in Fig. 3) (Annotated Fig. 3, above).
Regarding Claim 9, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘105 further teaches
second splitter member 3a has a cylindrical upstream portion (M; annotated Fig. 3 of Oda ‘105), the frusto-conical convergent portion H being arranged axially between the cylindrical upstream portion M and the frusto-conical divergent downstream portion G, the cylindrical upstream portion M is arranged radially around the pilot outer air swirler passage D to define an intermediate air swirler passage (N; annotated Fig. 3 of Oda ‘105) between the first splitter member 32 and the second splitter member 3a (Annotated Fig. 3, below).

    PNG
    media_image5.png
    798
    1134
    media_image5.png
    Greyscale

Figure F:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)
Regarding Claim 10, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘105 further teaches
second splitter member 3a is arranged downstream (seen below in Annotated Fig. 3) of an air swirler 27 in the pilot outer air swirler passage D, an upstream end (P; annotated Fig. 3 of Oda ‘105) of the frusto-conical convergent portion H of the second splitter member 3a is spaced radially from the first splitter member 32 to define an inlet (seen in Fig. 3) to a chamber 49 between the first splitter member 32 and the second splitter member 3a (Annotated Fig. 3, below.  Fig. 3 depicts a portion of the second splitter 3a being arranged downstream of an air swirler 27).

    PNG
    media_image5.png
    798
    1134
    media_image5.png
    Greyscale

Figure F:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)
Regarding Claim 11, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘105 further teaches
pilot fuel supply passage F1 is arranged to supply pilot fuel F (via element 25) into the pilot inner air swirler passage C (Annotated Fig. 3, above).
Regarding Claim 16, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘105 further teaches
main fuel supply passage F2 is arranged to supply the main fuel F (via element 35) into the main inner air swirler passage E (Annotated Fig. 3, below).

    PNG
    media_image5.png
    798
    1134
    media_image5.png
    Greyscale

Figure F:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)
Regarding Claim 20, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘105further teaches
an intermediate air swirler passage N is sandwiched between the pilot outer air swirler passage D of the inner pilot air-blast fuel injector A and the main inner air swirler passage E of the outer main air-blast fuel injector B (Annotated Figures 3, below).

    PNG
    media_image1.png
    715
    888
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)


    PNG
    media_image5.png
    798
    1134
    media_image5.png
    Greyscale

Figure F:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)

Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda 2007/0289305 (hereinafter: "Oda ‘305").
Regarding Claim 1, Oda ‘305 teaches a lean burn fuel injector U (Fig. 1) comprising 
a fuel feed arm (seen in Fig. 1, through which F1 and F2 are extending through) and a fuel injector head (seen in Fig. 1 which contains fuel spraying sections 10 and 20),
the fuel feed arm (seen in Fig. 1)  having a pilot fuel supply passage F1,13b extending there-through and a main fuel supply passage F2,24a extending there-through (Figs. 1-2),
the fuel injector head (seen in Figs. 1-2) having a coaxial arrangement of an inner pilot air-blast fuel injector 10 and an outer main air-blast fuel injector 20, the outer main air-blast fuel injector 20 being arranged coaxially radially outwardly of the inner pilot air-blast fuel injector 10 (Fig. 1),
the inner pilot air-blast fuel injector 10 comprising, in order radially outwardly, a coaxial arrangement of a pilot inner air swirler passage (CC; annotated Fig. 2 of Oda ‘305) and a pilot outer air swirler passage (DD; annotated Fig. 2 of Oda ‘305), the pilot fuel supply passage F1,13b being arranged to supply pilot fuel into at least one of the pilot inner air swirler passage CC and the pilot outer air swirler passage DD, the outer main air-blast fuel injector 20 comprising, in order radially outwardly, a 

    PNG
    media_image6.png
    731
    1171
    media_image6.png
    Greyscale

Figure M:  Annotated Fig. 2 of Oda ‘305 (US 2007/0289305)
a first splitter member 25 being arranged radially between the main inner air swirler passage EE and the pilot outer air swirler passage DD, the first splitter member 25 having a frusto-conical divergent downstream portion (GGG; annotated Fig. 2 of Oda ‘305) (Annotated Fig. 2, below),
a second splitter member 14 being arranged radially within and radially spaced from the first splitter member 25, the second splitter member 14 comprising a frusto-conical convergent portion (HHH; annotated Fig. 2 of Oda ‘305) and a frusto-conical divergent downstream portion (JJJ; annotated Fig. 2 of Oda ‘305), a downstream end (S; annotated Fig. 2 of Oda ‘305) of the second splitter member 14 being arranged upstream (seen in Fig. 2) of a downstream end (T; annotated Fig. 2 of Oda ‘305) of the first splitter member 25 (Annotated Fig. 2, below),

    PNG
    media_image6.png
    731
    1171
    media_image6.png
    Greyscale

Figure M:  Annotated Fig. 2 of Oda ‘305 (US 2007/0289305)
a connecting member (KK; annotated Fig. 2 of Oda ‘305) that extends radially outward and in an upstream direction (seen in annotated Fig. 2, below) from the downstream end S of the second splitter member 14 to the frusto-conical divergent GGG downstream portion (seen in Fig. 2) of the first splitter member 25 upstream (seen in Fig. 2) of the downstream end T of the first splitter member 25 and the frusto-conical divergent JJJ downstream portion (seen in Fig. 2) of the second splitter member 14 and the connecting member KK being arranged to form a sharp edge (sharp edge seen at the connection in Fig. 2) (Annotated Fig. 2, below), the downstream end S of the second splitter member 14 and the connecting member KK are arranged at an angle of 90° or less (angle A) to form the sharp edge (Annotated Fig. 2, below.  Angle A is an angle of 90 degrees).


    PNG
    media_image7.png
    504
    743
    media_image7.png
    Greyscale

Figure X:  Annotated Fig. 2 of Oda ‘305 (US 2007/0289305)
Regarding Claim 12, Oda ‘305 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘305 further teaches
a pilot fuel passage 13b is arranged coaxially between the pilot inner air swirler passage CC and the pilot outer air swirler passage DD (Annotated Fig. 2, below).

    PNG
    media_image6.png
    731
    1171
    media_image6.png
    Greyscale

Figure M:  Annotated Fig. 2 of Oda ‘305 (US 2007/0289305)
Regarding Claim 13, Oda ‘305 teaches the invention as claimed and as discussed above for claim 12, and Oda ‘305 further teaches 
pilot fuel passage 13b is arranged to supply pilot fuel (via element 13a) onto a pre-filming surface (Q; annotated Fig. 2 of Oda ‘305) in the pilot inner air swirler passage CC (Annotated Fig. 2, seen below).

    PNG
    media_image8.png
    731
    1171
    media_image8.png
    Greyscale

Figure M:  Annotated Fig. 2 of Oda ‘305 (US 2007/0289305)

Claims 1 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama 2015/0082797.
Regarding Claim 1, Matsuyama teaches a lean burn fuel injector 1 (Fig. 1) comprising 
a fuel feed arm U and a fuel injector head (seen in Fig. 1),
the fuel feed arm U having a pilot fuel supply passage (F1 in Fig. 1; 41,39 in Fig. 2) extending there-through and a main fuel supply passage (F2 in Fig. 1; 91,89 in Fig. 2)  extending there-through (Figs. 1 & 2),
the fuel injector head (seen in Fig. 2) having a coaxial arrangement of an inner pilot air-blast fuel injector (AA; annotated Fig. 2 of Matsuyama) and an outer main air-blast fuel injector (BB; annotated Fig. 
the inner pilot air-blast fuel injector AA comprising, in order radially outwardly, a coaxial arrangement of a pilot inner air swirler passage 53 and a pilot outer air swirler passage 55, the pilot fuel supply passage 41,39 being arranged to supply pilot fuel into at least one of the pilot inner air swirler passage 53 and the pilot outer air swirler passage 55, the outer main air-blast fuel injector BB comprising, in order radially outwardly, a coaxial arrangement of a main inner air swirler passage 85 and a main outer air swirler passage 83, the main fuel supply passage 91,89 being arranged to supply main fuel into at least one of the main inner air swirler passage 85 and the main outer air swirler passage 83 (Annotated Fig. 2, below),

    PNG
    media_image9.png
    768
    889
    media_image9.png
    Greyscale

Figure H:  Annotated Fig. 2 of Matsuyama (US 2015/0082797)
a first splitter member 61 being arranged radially between the main inner air swirler passage 85 and the pilot outer air swirler passage 55, the first splitter member 61 having a frusto-conical divergent downstream portion (GG; annotated Fig. 2 of Matsuyama) (Annotated Fig. 2, below),
a second splitter member 37 being arranged radially within and radially spaced from the first splitter member 61, the second splitter member 37 comprising a frusto-conical convergent portion (HH; 

    PNG
    media_image10.png
    710
    966
    media_image10.png
    Greyscale

Figure J:  Annotated Fig. 2 of Matsuyama (US 2015/0082797)
a connecting member 63 that extends radially outward and in an upstream direction (seen in annotated Fig. 2, below) from the downstream end (seen in Fig. 2) of the second splitter member 37 to  the frusto-conical divergent GG downstream portion (downstream portion) of the first splitter member 61 upstream of the downstream end (seen in Fig. 2) of the first splitter member 61 and the frusto-conical divergent JJ downstream portion (seen in Fig. 2) of the second splitter member 37 and the connecting member 63 being arranged to form a sharp edge (sharp edge seen at the connection in Fig. 2), the downstream end (seen in Fig. 2) of the second splitter member 37 and the connecting member 63 are arranged at an angle of 90° or less (angle A) to form the sharp edge (Annotated Fig. 2, below. Angle A is an angle of 90 degrees).

    PNG
    media_image11.png
    462
    702
    media_image11.png
    Greyscale

Figure Y:  Annotated Fig. 2 of Matsuyama (US 2015/0082797)
Regarding Claim 17, Matsuyama teaches the invention as claimed and as discussed above for claim 1, and Matsuyama further teaches
a main fuel passage 91,89 is arranged coaxially between the main inner air swirler passage 85 and the main outer air swirler passage 83 (Fig. 2).
Regarding Claim 18, Matsuyama teaches the invention as claimed and as discussed above for claim 17, and Matsuyama further teaches
main fuel passage 91,89 is arranged to supply main fuel onto a pre-filming surface (RR; annotated Fig. 2 of Matsuyama) in the main inner air swirler passage 85 (Annotated Fig. 2, below).

    PNG
    media_image10.png
    710
    966
    media_image10.png
    Greyscale

Figure J:  Annotated Fig. 2 of Matsuyama (US 2015/0082797)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oda ‘105. 
Regarding Claim 4, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘105 further teaches
frusto-conical divergent J downstream portion (seen in Fig. 3) of the second splitter 3a is arranged at one angle (angle C) and the frusto-conical divergent G downstream portion (downstream portrion) of the first splitter member 32 is arranged at another angle (angle D) (Annotated Fig. 3, seen below).

    PNG
    media_image12.png
    610
    908
    media_image12.png
    Greyscale

Figure E:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)
Oda ‘105 does not teach the frusto-conical divergent downstream portion of the second splitter member and the frusto-conical divergent downstream portion of the first splitter member are arranged parallel to each other.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the frusto-conical divergent J downstream portion (seen in Fig. 3) of the second splitter member 3a and the frusto-conical divergent G downstream portion (downstream portrion) of the first splitter member 32 of Oda ‘105, be arranged parallel to each other because Applicant has not disclosed that the frusto-conical divergent downstream portions of the first and the second splitters being parallel provide an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, Applicant discloses, to perform equally well with either the frusto-conical divergent downstream portions of the first and the second splitters being arranged at different angles, as taught by Oda ‘105, or the claimed the frusto-conical divergent downstream portions of the first and the second splitters being arranged parallel to each other, because both frusto-conical divergent downstream portions would perform the same function of directing the fuel-air mixture toward the combustion chamber.  Therefore, it would have been prima facie obvious to modify Oda ‘105 to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Oda ‘105.  In re Dailey, 357 F.2d 669, 149 USPQ 47. MPEP 2144.04 IV (B).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oda ‘105 in view of Patel 8387391. 
Regarding Claim 5, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1, and Oda ‘105 further teaches
connecting member K is provided with an aperture 32b to supply coolant over at least one of a downstream surface of the connecting member and the frusto-conical divergent G downstream portion of the first splitter member 32 (Annotated Fig. 3, below.  Fig. 3 depicts hole 32b through which air flows through supplies coolant over the frusto-conical divergent downstream portion of the first splitter 32).

    PNG
    media_image3.png
    798
    1134
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 3 of Oda ‘105 (US 2008/0302105)
Oda ‘105 fails to teach the connecting member is provided with apertures to supply coolant over at least one of a downstream surface of the connecting member and the frusto-conical divergent 
downstream portion of the first splitter member.
Patel teaches
the connecting member 200 is provided with apertures (two 198 apertures) to supply coolant over at least one of a downstream surface (seen in Fig. 5) of the connecting member 200 (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify connecting member’s K aperture 32b of Oda ‘105 with Patel’s apertures (two 198 apertures), in order to provide cooling for an heatshield flange that faces the combustion zone (Patel; Col. 8, ll. 13-18).
Regarding Claim 6, Oda ‘105 in view of Patel teaches the invention as claimed and as discussed above for claim 5.  However, Oda ‘105 in view of Patel, as discussed so far, does not teach the axes of the apertures are arranged parallel to, or are arranged to intersect, a radially inner surface of the frusto-conical divergent downstream portion of the first splitter member.
Patel further teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify apertures 198 of Oda ‘105 in view of Patel, and arrange the apertures such that  axes of the apertures 198, as taught by Patel, are arranged parallel (one hole 198 is parallel) to, or are arranged to intersect (another hole 198 is arranged at an angle to intersect) a radially inner surface of the frusto-conical divergent G downstream portion of the first splitter member 32 of Oda ‘105 in view of Patel, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 7, Oda ‘105 in view of Patel teaches the invention as claimed and as discussed above for claim 5.  However, Oda ‘105 in view of Patel, as discussed so far, does not teach axes of a first set of apertures closer to the first splitter member are arranged parallel to a radially inner surface of the frusto-conical divergent downstream portion of the first splitter member and axes of a second set of apertures further from the first splitter member are arranged to intersect the radially inner surface of the frusto-conical divergent downstream portion of the first splitter member.
Patel further teaches
axes (seen in Fig. 5) of a first set of apertures (one hole 198 is parallel) are arranged parallel (seen in Fig. 5) and axes of a second set of apertures (another hole 198) are arranged to intersect (Fig. 5, another hole 198 is arranged at an angle to intersect).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the apertures 198 of Oda ‘105 in view of Patel, and rearrange the apertures 198 such that axes of a first set of apertures (one hole 198) closer to the first splitter 32 are arranged parallel (parallel) to a radially inner surface of the frusto-conical divergent G downstream portion of the first splitter 32 and axes of a second set of apertures (another hole 198) further to the first splitter 32 are arranged to intersect (arranged at an angle to intersect) the radially inner surface of the frusto-conical divergent G downstream portion of the first splitter 32 of Oda ‘105 in view of Patel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70. MPEP 2144.04 VI (C).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oda ‘105, as applied to claim 1, and further in view of Pidcock 2010/0050644. 
Regarding Claim 8, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1.  However, Oda ‘105 does not teach the frusto-conical divergent downstream portion of the second splitter member is provided with apertures to supply coolant over a radially inner surface of the frusto-conical divergent downstream portion of the second splitter member.
Pidcock teaches
frusto-conical divergent downstream portion (seen in Fig. 1) of the second splitter member 25 (seen in Fig. 1)  is provided with apertures 60 (seen in Fig. 4) to supply coolant over a radially inner surface 30 of the frusto-conical divergent downstream portion of the second splitter member 25 ([0052, 0064]; Figs. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frusto-conical divergent downstream portion J of Oda ‘105 with Pidcock’s apertures 60 to supply coolant over a radially inner surface 30 of the frusto-conical divergent downstream portion of the second splitter member 25, in order to increase the air fuel ration and reduce smoke generation (Pidcock; [0064], ll. 3-7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oda ‘305, as applied to claim 13, and further in view of Mao 2005/0279862. 
Regarding Claim 14, Oda ‘305 teaches the invention as claimed and as discussed above for claim 13.  However, Oda ‘305 does not teach pilot fuel passage has a fuel swirler to swirl the pilot fuel supplied onto the pre-filming surface in the pilot inner air swirler passage.
Mao teaches
pilot fuel passage 94 has a fuel swirler 92 to swirl the pilot fuel supplied onto the pre-filming surface 102 in the pilot inner air swirler passage 84 ([0073]; Fig. 10)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the pilot fuel passage 13b of Oda ‘305 and include Mao’s a fuel swirler 92, in order to induce a swirling motion of the fuel to atomize the fuel film (Mao; [0026], ll. 10-12).
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oda ‘105, as applied to claim 1, and further in view of Dai 8973368. 
Regarding Claim 15, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1.  However, Oda ‘105 does not teach the pilot inner air swirler passage and the pilot outer air swirler passage are arranged to swirl air in opposite directions.
Dai teaches
the pilot inner air swirler 230 and the pilot outer air swirler 240 are arranged to swirl air in opposite directions (first direction – clockwise; second direction – counterclockwise) (Col. 5, l. 26 – Col. 6, l. 7; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the pilot inner air swirler 24 and the pilot outer air swirler 27 of Oda ‘105 with Dai’s pilot inner air swirler 230 and the pilot outer air swirler 240 that are arranged to swirl air in opposite directions (first direction – clockwise; second direction – counterclockwise), in order to “increase the degree of atomization and mixing” and reduce flame holding  (Dai; Col. 5, ll. 56-67).
Regarding Claim 19, Oda ‘105 teaches the invention as claimed and as discussed above for claim 1.  However, Oda ‘105 does not teach the main inner air swirler passage and the main outer air swirler passage are arranged to swirl air in opposite directions.
Dai teaches
the main inner air swirler passage 274 and the main outer air swirler passage 284 are arranged to swirl air in opposite directions (first direction – clockwise; second direction – counterclockwise) (Col. 6, l. 58 – Col. 7, l. 42; Fig. 4).
Dai further teaches the main inner air swirler vanes 272 and the main outer air swirler vanes 282 are arranged to swirl the air in opposite directions (first direction – clockwise; second direction – counterclockwise) (Col. 6, l. 58 – Col. 7, l. 42; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the main inner air swirler 38 and the main outer air swirler 39 of Oda ‘105 with Dai’s main inner air swirler vanes 272 and the main outer air swirler vanes 282 that are arranged to swirl .
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 12/14/2020, with respect to 35 U.S.C. 103 rejections of claims 1-18 have been considered but they are not persuasive, and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 102(a)(1) rejections of independent Claim 1:
     Applicant argues (pp. 2-5 of Remarks) that neither prior art of Oda 105, Oda 305, or Matsuyama 2015/0082797 does not teach the new claim 1 recitation “a connecting member that extends radially outward and in an upstream direction from the downstream end of the second splitter member to the frusto-conical divergent downstream portion of the first splitter member upstream of the downstream end of the first splitter member and the frusto-conical divergent downstream portion of the second splitter member and the connecting member being arranged to form a sharp edge, wherein the downstream end of the second splitter member and the connecting member are arranged at an angle of 90° or less to form the sharp edge.”  
     However, as indicated in the above rejection, each one of the prior art of Oda 105, Oda 305, or Matsuyama 2015/0082797 teaches the new limitation because each connecting member extends radially outward and a portion of the connecting member extends in an upstream direction (to the left indicated by the diagonal arrow) and therefore reads on the claim limitation.  See the above rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741